Exhibit 10.17


RESTRICTED STOCK UNIT AGREEMENT 
(Ratable Period of Restriction Ends in Thirds)


Brighthouse Financial, Inc. confirms that, on [grant date] (the “Grant Date”),
it granted you, [name], [number] Restricted Stock Units. Your Restricted Stock
Units are subject to the terms and conditions of the Brighthouse Financial, Inc.
2017 Stock and Incentive Compensation Plan (the “Plan”) and this Restricted
Stock Unit Agreement (this “Agreement”), which includes the Award Agreement
Supplement (the “Supplement”). Please note that the Supplement includes terms
for forfeiture of your Restricted Stock Units under some circumstances.


Standard Terms.


(a) These terms are the “Standard Terms” and will apply to your Restricted Stock
Units except in so far as Sections S-1 (“Change of Status”), S-2 (“Change of
Control”), or S-14 (“Restrictive Covenants”) of the Supplement apply. If Shares
are paid to you, you will receive evidence of ownership of those Shares.


(b) The Period of Restriction for your Restricted Stock Units will end in stages
on the first business day in March on or following each of the first three
anniversaries of the Grant Date. Each portion of your Restricted Stock Units
subject to a different Period of Restriction shall be referred to as a “Unit
Tranche” and during its Period of Restriction as an “Outstanding Unit Tranche.”
The Period of Restriction for one-third (1/3rd) of your Restricted Stock Units
(rounding down to the nearest whole number of Restricted Stock Units, the “First
Unit Tranche”) will begin on the Grant Date and end on the first business day in
March on or following the first anniversary of the Grant Date. The Period of
Restriction for one-third (1/3rd) of your Restricted Stock Units (rounding down
to the nearest whole number of Restricted Stock Units, the “Second Unit
Tranche”) will begin on the Grant Date and end on the first business day in
March on or following the second anniversary of the Grant Date. The Period of
Restriction for each of your Restricted Stock Units not included in either the
First or the Second Unit Tranches (the “Third Unit Tranche”) will begin on the
Grant Date and end on the first business day in March on or following the third
anniversary of the Grant Date.


(c) Each Unit Tranche will be due and payable in the form of Shares after the
conclusion of the Period of Restriction applicable to that Unit Tranche, at the
time specified in Section S-7 (“Timing of Payment”).


IN WITNESS WHEREOF, Brighthouse Financial, Inc. has caused this Agreement to be
offered to you, and you have accepted this Agreement by the electronic means
made available to you.




